department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun - uniform issue list tep pa legend taxpayer a individual c company w company x company y division a plan x month month2 date date date date dear this is in response to your letter dated representative on your behalf requests a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code in which your authorized the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a had been an employee of company w for a number of years company w sponsors plan x which it is represented is qualified within the meaning of sec_401 of the code it has been represented that plan x does not permit employee contributions thereto on date division a of company w advised taxpayer a that he would be eligible to receive a diversification distribution from company w during calendar_year would be eligible to diversify up to of the shares in his employee stock ownership esop account in plan x and that he on or about date individual c of company x gave a presentation to taxpayer a and other similarly situated taxpayers regarding the diversification distribution option and associated federal tax consequences it has been represented that individual c is qualified as an investment_advisor in the area of retirement plans during his presentation individual c advised taxpayer a and other similarly situated taxpayers that net_unrealized_appreciation nua treatment described in sec_402 of the internal_revenue_code was available to them if they received partial distributions of their plan x esop account balances additionally it has been represented that a month summary_plan_description spd applicable to plan x provides that nua treatment would be available to any distribution of esop_stock made from plan x after the above referenced presentation during calendar_year partial_distribution of stock from his esop account under of plan x on the understanding said distribution would be eligible for nua tax treatment taxpayer a received a during month taxpayer a became aware that the information provided during taxpayer c’s presentation and in the plan x spd might be inaccurate on or about date company w e-mailed taxpayer a and other affected plan x participants advising them that individual c’s information concerning the availability of nua treatment was incorrect on or about date company w sent a letter to taxpayer a acknowledging errors made by individual c during his date presentation it has been represented that company y has issued forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to taxpayer a and other affected plan x participants which forms in some cases were erroneous however errors in said forms have been corrected and taxpayer a as of the date of this ruling_request was aware that the plan x distribution he received during calendar_year ___ was not eligible for nua treatment it has been represented that taxpayer a lacked the financial knowledge or experience to know the tax consequences associated with the distribution he received from plan x and for that reason relied upon individual c and on plan x’s spd as to the availability of nua treatment this request for letter_ruling was filed with the internal_revenue_service shortly after the occurrence of the last of the above-referenced actions based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution taxpayer a received during calendar_year such requirement would be a hardship and against equity or good conscience and from plan x because the failure to waive that taxpayer a be granted a period a time not to exceed days as measured from the date of this ruling letter to either contribute the stock he received during calendar_year said stock into an ira set up and maintained in his name from plan x or in the alternative if applicable to roll over the proceeds of sale of with respect to your ruling requests sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph whioch excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution code sec_402 provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution code sec_402 provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code provides that the secretary may waive the 60-day requirement _under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a submits that his failure to accomplish a timely rollover was caused both by his reliance on advice given him by individual c to the effect the company w stock he received from plan x was eligible for nua tax treatment and by his reliance on plan x’s spd which it has been asserted on his behalf contained similar information however in this case there was no intent to rollover nor was the erroneous advice given regarding a rollover transaction itself rather taxpayer a deliberately chose not to roll over his the portion of his plan x distribution which consisted of shares of company x stock on the mistaken belief that net_unrealized_appreciation was available we do not believe that congress intended to permit the service to retroactively correct_tax treatment choices which do not produce the expected benefits even though in this case these choices were the result of erroneous advice provided to taxpayer a by individual c and arguably also the result of incorrect information found in plan x’s spd thus based on the above pursuant to code sec_402 the service hereby declines to waive the 60-day rollover period found in code sec_402 with respect to the shares of company w stock distributed during calendar_year from plan x to taxpayer a furthermore the service concludes as follows with respect to your additional ruling_request that taxpayer a is not granted any period of time either to contribute either the stock he received during calendar_year roll over the proceeds of sale of said stock into an ira set up and maintained in his name from plan x or in the alternative if applicable to no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representative if you wish to inquire about this ruling please contact - please address all correspondence to se t ep ra t3 ud at - enclosures deleted copy of letter_ruling notice of intention to disclose sincerely yours cus v rances v sloan manager employee_plans technical group
